53 N.J. 421 (1969)
251 A.2d 131
CITY OF PATERSON, PLAINTIFF-RESPONDENT,
v.
THE PATERSON GENERAL HOSPITAL, ET AL., DEFENDANTS-RESPONDENTS. WILLIAM F. FORBES, ET AL., INTERVENING PLAINTIFFS-APPELLANTS,
v.
THE PATERSON GENERAL HOSPITAL, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 11, 1969.
Decided March 17, 1969.
Mr. Adolph A. Romei argued the cause for appellant.
Mr. John W. Griggs argued the cause for respondent Paterson General Hospital (Messrs. Morrison, Lloyd & Griggs, attorneys; Mr. Richard J. Ryan, on the brief).
Mr. Joseph L. Conn and Mr. Arthur C. Dwyer argued the cause for respondent City of Paterson (Mr. Conn, attorney; Mr. Dwyer, of counsel).
*422 Mr. Kenneth M. Olex argued the cause for respondent Attorney General (Mr. Arthur J. Sills, attorney).
PER CURIAM.
A petition for certification was filed to review the judgment of the Appellate Division approving a settlement of the litigation. We heard argument on the application as if certification was granted. The petition for certification is granted and the judgment of the Appellate Division is affirmed upon the agreement of the respondents that paragraph 5 of the contract does not mean that the Paterson General Hospital will be relieved, by virtue of that contract, of all obligation to the people of the City of Paterson at the end of the 20-year period mentioned in that paragraph.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.